COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Overton and Senior Judge Duff
Argued at Alexandria, Virginia


ERIK TIANTE JOHNSON
                                        MEMORANDUM OPINION * BY
v.         Record No. 2498-97-4        JUDGE NELSON T. OVERTON
                                           OCTOBER 6, 1998
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                      Alfred D. Swersky, Judge
           (Donald R. Allen, on brief), for appellant.
           Appellant submitting on brief.

           H. Elizabeth Shaffer, Assistant Attorney
           General (Mark L. Earley, Attorney General, on
           brief), for appellee.



     Erik Tiante Johnson (defendant) appeals his conviction for

malicious destruction of property in violation of Code

§ 18.2-137.   He contends the evidence was insufficient to support

his conviction.   Because we hold the evidence was sufficient, we

affirm.

     The parties are fully conversant with the facts in this case

and because this memorandum opinion carries no precedental value,

no recitation of the facts is necessary.

     When sufficiency of the evidence is challenged on appeal, we

review the evidence in the light most favorable to the

Commonwealth, granting to it all reasonable inferences fairly

deducible therefrom.   See Martin v. Commonwealth, 4 Va. App. 438,

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
443, 358 S.E.2d 415, 418 (1987).   We will reverse the conviction

only if plainly wrong or without evidence to support it.     See

Higginbotham v. Commonwealth, 216 Va. 349, 352, 218 S.E.2d 534,

537 (1975).

     So viewed, the salient facts of this case provide sufficient

evidence to support the conviction.     Defendant was the victim's

unfaithful lover whom she had recently expelled from her

apartment.    Defendant had threatened the victim on previous

occasions and had intimated his desire for revenge.    The victim

saw him leave work during the time her apartment was entered and

her property destroyed.   Most importantly, the kind of

destruction indicates defendant was the perpetrator:    property

belonging to the victim was destroyed while items belonging to

defendant were either missing or disturbed but not damaged.
     Because all the circumstances of this case are consistent

with defendant's guilt and inconsistent with his innocence, the

evidence was sufficient to support the conviction.     See Boothe v.
Commonwealth, 4 Va. App. 484, 492, 358 S.E.2d 740, 745 (1987).

Accordingly, defendant's conviction is affirmed.

                                                     Affirmed.




                                - 2 -